DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248).
Moroni teaches filter medium for gases. 
Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 
Therefore, the proportion of foam plastic particles in the bed is 60-90% by volume. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

The activated carbon as taught by Moroni reads on the activated carbon catalyst as claimed in claim 1. 
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is a mixture that contains no other solid ingredients than the activated carbon catalyst and the filler material. 
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is the same mixture as the mixture as claimed in claim 1 and therefore the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni reads on a catalyst as claimed in claim 1. 

Regarding claim 12, Moroni, col. 1, teaches a particulate filter medium for gases, and more particularly to a filter for air which is charged with noxious foreign gaseous substances.
Further, Moroni, col. 5, teaches the filter has excellent properties, particularly for filtering from the air and destroying by oxidation kitchen fumes and other evil smelling gases, particularly those containing sulfur or nitrogen, such as for example, albumin decomposition products, acrolein, carbohydrate decomposition products, aldehydes, ketones and hydrocarbons.

The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is the same mixture as the mixture as claimed in claim 1 and therefore it would be expected that the The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is configured to remove SO2 from waste gas as claimed in claim 12. 

Regarding claim 13, the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is the same mixture as the mixture as claimed in claim 1 and therefore it would be expected that the activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is configured to remove heavy metals and dioxins from waste gas or liquids as claimed in claim 13. 

Regarding claim 21, the foam plastic particles as taught by Moroni reads on a plastic filler material made of district, individual particles as claimed in claim 21. 
The activated carbon in granule form is admixed with the loose bed of foam plastic particles as taught by Moroni is a mixture that contains no other solid ingredients than the activated carbon catalyst and the plastic filler material as claimed in claim 21. 
9 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) as applied to claim 1 and further in view of Fries et al (EP0080491, English translation). 
Although Moroni teaches foamed plastic particles, Moroni does not teach a free volume of these particles. 
Fries teaches a method for removing toxic substances from exhaust gases, in particular sulfur oxides and halogen vapors. 
 Fries teaches as a result of the filling bodies being filled up loosely in the container, a sufficiently free volume between the filling bodies is achieved, so that the required flow rate is possible without the use of a fan.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a sufficiently free volume (aka more than 50% vol) of the foamed plastic particles so that the required flow rate is possible without the use of a fan.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) as applied to claim 1 and further in view of Fries et al (EP0080491, English translation). 
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be saddle shaped. 
Fries teaches a method for removing toxic substances from exhaust gases, in particular sulfur oxides and halogen vapors

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the foam particles as taught by Moroni be saddled shape as taught by Fries as saddle-shaped packing also offer a very low flow resistance in their packing position, so that the use of fans is also eliminated for this reason.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al (3925248) as applied to claim 21 and further in view of Fries et al (EP0080491, English translation). 
Although Moroni teaches the term 'flake' or "fiber' used to describe the foam particles obtained in the shredding is not intended to imply any particular shape of the particle, Moroni does not teach the foam particles to be saddle shaped. 
Fries teaches a method for removing toxic substances from exhaust gases, in particular sulfur oxides and halogen vapors
Fries teaches the saddle-shaped packing also offer a very low flow resistance in their packing position, so that the use of fans is also eliminated for this reason.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the foam particles as taught by Moroni be saddled shape as taught by Fries as saddle-shaped packing also offer a very low flow resistance in their packing position, so that the use of fans is also eliminated for this reason.
Allowable Subject Matter
Claims 10, 16, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, although Moroni teaches the proportion of foam plastic particles in the bed is 60-90% by volume, this reference does not teach the filler material is present in the amount from 5-15 %vol based on a total volume of the mixture as claimed in claim 10. 
Regarding claim 16, although Moroni teaches the proportion of foam plastic particles in the bed is 60-90% by volume, this reference does not teach the filler material is present in the amount from 5-40 %vol based on a total volume of the mixture as claimed in claim 16.
Regarding claim 20, although Moroni teaches foamed plastic particles as a filler material, Moroni does not teach ceramic as a filler material as claimed in claim 19. 
Regarding claim 23, although Moroni teaches the proportion of foam plastic particles in the bed is 60-90% by volume, this reference does not teach the filler material is present in the amount from 5-40 %vol based on a total volume of the mixture as claimed in claim 16.
Claims 4-8 and 14-15 are allowed.
Moroni, col. 2, teaches activated carbon in granule form is admixed with the loose bed of foam plastic particles. In this case, the proportion of activated carbon in the bed is 10 - 40% by volume. 

Response to Arguments
Applicant’s arguments, filed 6/22/21, with respect to the rejection(s) of claims 1, 4-10 and 12-14 under Xia and Puri have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moroni and Moroni and Fries.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6514908 teaches an inert filler of diameter 10 mm was charged in the inlet preheating zone located 700 mm from the raw material gas inlet side, and a ring-shaped silver catalyst in such a state that its activity got stable by use in reaction for about one year was charged downstream thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/25/2021